

Contract of Purchases and Sales of Products


Party A: Tianjin Daxing Import & Export Trade Co., Ltd.
Party B: Liaoning Joway Technology Engineering Co., Ltd.
On the principle of cooperation and win-win results on the basis of fairness,
honesty, trust, equal cooperation and mutual benefit，Party A and Party B reach
the following consensus through full consultations with respect to Party B’s
authorization to Party A as procurement agent of control valves (multiport
valves) in accordance with the Contract Law of the People's Republic of
China and its related laws.



1. Product
 
No.
 
Product Name
 
Specification
 
Unit
 
Unit Price
( Tax
Included)
 
Quantity
 
Amount
(Yuan)
1
 
Manually Operated Valve
 
F56E1-1
 
set
                                     
2
 
Water Distributor
 
General
 
set
                                     
3
 
Central Tube
 
Φ27mm
 
piece
                                     
4
 
Water Cylinder
 
Φ365mm
 
piece
                                     
6
 
Reducing Valve
 
4kg
 
piece
                                     
Total
Amount
                       



2. Mode
Party B entrusts Party A with commodity purchases. Due to price changing with
the market, the current settlement price including VAT and freight is determined
via bilateral negotiation.


3.     After-Sales Quality and Service
The shelf life of the products supplied by Party A to Party B is 1 year (which
can be extended to 18 months depending on the date code in valve body).  Party A
shall change for new products or provide maintenance accessories free of
charge（returning products through logistics ,excluding express delivery) in case
there is any defect or quality problem resulting from products manufacturing in
the warranty period. Party A shall provide free maintenance on the products
beyond the warranty period or product defects caused by improper use of party B
(the third party), but spare parts and in-transit freight shall be
settled separately. Business involving returning goods shall be confirmed via
faxes with reasons indicated; otherwise it shall not be done.

 
 

--------------------------------------------------------------------------------

 

4. Arbitration
Any disputes arising from the performance of the contract between both parties
that cannot be settled via negotiation on the principle of amicable
consultations shall be submitted to the arbitration authority in Tianjin.


5. This contract is executed in duplicate, one for each, and shall enter into
force after being signed and sealed by both parties. This contract shall take
effect as of October 1, 2008 and shall expire on September 30, 2009.


Party A: Tianjin Daxing Import & Export Trade Co., Ltd.
/Stamp/ Tianjin Daxing Import & Export Trade Co., Ltd.
Attorney:
 
Address: No.8 Huatiandao Road，Tianjin


Party B: Liaoning Joway Technology Engineering Co., Ltd.
/Stamp/ Liaoning Joway Technology Engineering Co., Ltd.
Attorney:
Address: Clothing Park, Shaling Town, Yuhong District, Shenyang


 
 

--------------------------------------------------------------------------------

 